Title: To James Madison from Frederick Jacob Wichelhausen, 16 August 1803
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 16th. Aug: 1803
					
					I have the honor to refer you to my last respects of the 18th. Ultimo., wherewith I transmitted you the usual semi-annual report, as also a table of duties for vessels entering this port, which I hope are safe come to hand.  I have now to acquaint you with the very unpleasing information of our port or rather the river weser being also declared now in a state of blockade by the British.  As it was notified already in London on the 26th. July to the foreign Ministers, it will undoubtedly previous to the reception of this have come to your knowledge.  On the 3d. August two American sails bound for the Elbe, arrived still in this river, without being warned of entering, but on the 4th. and 5th. several vessels were ordered back again, so that about this time the blockade may be considered having comenced; only on the 12th. instant it was notified to the Senate of this city by the British Minister in Hamburg.  This extraordinary measure of shutting two neutral ports against all other nations without exception, can in my opinion not last long, every neutral comercial power being too much interrested in it, it producing the greatest inconveniences to their trade; they will consequently make remonstrances against it, and we flatter ourselves such intercessions will have the desired effect to raise said blockade again.  The comerce of the United States will also meet thereby great impedements and difficulties, as certainly a number of shipments will be made for the hanstowns from the different ports in America.  As even they have received knowledge of the hostilities having began again between France and England, where shall those vessels so directed go on their arrival in Europe, to reach the place of their destination.  Emden will be the only port but this city is not so considerable, as to offer a good marcket for a large importation; they will be obliged to send their goods by land carriage to Bremen, which as the distance from Emden is about 14 german miles will make about 2 grots or cents on each lb so transported which on tobacco, rice, logwood, and other articles of great value, will make a material difference in the price, and consequently produce a loss to the owner.  The British ground their conduct of blockading the Elbe and Weser on that principle, that the French had taken possession of the shores of those two rivers, and intended to stop their comerce and navigation thereon entirely; they would consequently as they were not allowed a free trade on those rivers, stop all navigation on them, as long the French remained in the possession of this country.  Several American captains will enter protests, on account, that they are not allowed to take out cargoes again, on the general principles of blockades, which is also referred to in the present case.  An American Sailor by the name of James Newhall from Salem, has been pressed by the english from on board the Ship Essex of Salem, Capt. Joseph Orne, on account of having no protection with him.  A protest has been entered by the Captain of which I hand you inclosed a copy.  Should any thing further happen worth your notice, I shall not fail to communicate you the same.  In the mean while, I have the honor to subscribe, with the most profound respect Sir! Your most obedt. humble Servt
					
						Fredk. Jacob Wichelhausen
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
